DETAILED ACTION
This is on the merits of Application No. 16/511622, filed on 07/15/2019. Claims 1, 4-5, 7-9, and 11-23 are pending. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
This application is in condition for allowance except for the presence of claims 9 and 11-20 directed to groups non-elected without traverse.  Accordingly, claims 9 and 11-20 been cancelled.

Allowable Subject Matter
Claims 1, 4-5, 7-8, and 21-23 are allowed.
	The following is an examiner’s statement of reasons for allowance: The prior art of record does not disclose nor render obvious the limitations of claim 1. Particularly, the combination of an engine gearset, generator gearset, variable drive, and a clutch that bypasses the variable power transfer through the variable drive and enables direct power transfer from the engine output to the generator driveshaft, the clutch being directly connected to a fixed gear drive, the fixed gear drive being mechanically coupled between the variable input driveshaft and the variable drive. Minami (US 2020/0132179) is the closest prior art of record. Minami discloses the limitations of claim 1 except for the fixed gear drive being mechanically coupled between the variable input driveshaft and the variable drive. It would not have been obvious to modify Minami without hindsight reasoning and destroying the current gear connections and ratios already established.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY HANNON whose telephone number is (571)270-1943. The examiner can normally be reached Monday - Friday 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on (571) 270-5565. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TIMOTHY HANNON/Primary Examiner, Art Unit 3659